

	

		II

		109th CONGRESS

		2d Session

		S. 2636

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Ms. Stabenow introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide an immediate Federal income tax rebate to help

		  taxpayers with higher fuel costs, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Oil Company Acountability

			 Act.

		2.Energy tax

			 rebate

			(a)In

			 generalSubchapter B of chapter 65 of the Internal Revenue Code

			 of 1986 (relating to rules of special application in the case of abatements,

			 credits, and refunds) is amended by adding at the end the following new

			 section:

				

					6430.Energy tax

				rebate

						(a)General

				ruleExcept as otherwise provided in this section, each

				individual shall be treated as having made a payment against the tax imposed by

				chapter 1 for the taxable year beginning in 2006 in an amount equal to

				$500.

						(b)Remittance of

				paymentThe Secretary shall remit to each taxpayer the payment

				described in subsection (a) not later than 30 days after the date of the

				enactment of this section.

						(c)Certain persons

				not eligibleThis section shall not apply to—

							(1)any individual

				who did not have any adjusted gross income for the preceding taxable year or

				whose adjusted gross income for such preceding taxable year exceeded

				$120,000,

							(2)any individual

				with respect to whom a deduction under section 151 is allowable to another

				taxpayer for the taxable year beginning in 2006,

							(3)any estate or

				trust, or

							(4)any nonresident

				alien

				individual.

							.

			(b)Conforming

			 amendmentSection 1324(b)(2) of title 31, United States Code, is

			 amended by inserting before the period , or enacted by the

			 Oil Company Acountability

			 Act.

			(c)Clerical

			 amendmentThe table of sections for subchapter B of chapter 65 of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new item:

				

					

						Sec. 6430. Energy tax

				rebate.

					

					.

			(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act.

			3.Revaluation of

			 LIFO inventories of large integrated oil companies

			(a)General

			 ruleNotwithstanding any other provision of law, if a taxpayer is

			 an applicable integrated oil company for its last taxable year ending in

			 calendar year 2005, the taxpayer shall—

				(1)increase,

			 effective as of the close of such taxable year, the value of each historic LIFO

			 layer of inventories of crude oil, natural gas, or any other petroleum product

			 (within the meaning of section 4611) by the layer adjustment amount, and

				(2)decrease its cost

			 of goods sold for such taxable year by the aggregate amount of the increases

			 under paragraph (1).

				If the

			 aggregate amount of the increases under paragraph (1) exceed the taxpayer’s

			 cost of goods sold for such taxable year, the taxpayer’s gross income for such

			 taxable year shall be increased by the amount of such excess.(b)Layer adjustment

			 amountFor purposes of this section—

				(1)In

			 GeneralThe term layer adjustment amount means, with

			 respect to any historic LIFO layer, the product of—

					(A)$18.75, and

					(B)the number of

			 barrels of crude oil (or in the case of natural gas or other petroleum

			 products, the number of barrel-of-oil equivalents) represented by the

			 layer.

					(2)Barrel-of-oil

			 equivalentThe term barrel-of-oil equivalent has the

			 meaning given such term by section 29(d)(5) (as in effect before its

			 redesignation by the Energy Tax Incentives Act of 2005).

				(c)Application of

			 requirement

				(1)No change in

			 method of accountingAny adjustment required by this section

			 shall not be treated as a change in method of accounting.

				(2)Underpayments of

			 estimated taxNo addition to the tax shall be made under section

			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation

			 to pay estimated tax) with respect to any underpayment of an installment

			 required to be paid with respect to the taxable year described in subsection

			 (a) to the extent such underpayment was created or increased by this

			 section.

				(d)Applicable

			 integrated oil companyFor purposes of this section, the term

			 applicable integrated oil company means an integrated oil company

			 (as defined in section 291(b)(4) of the Internal Revenue Code of 1986) which

			 has an average daily worldwide production of crude oil of at least 500,000

			 barrels for the taxable year and which had gross receipts in excess of

			 $1,000,000,000 for its last taxable year ending during calendar year 2005. For

			 purposes of this subsection all persons treated as a single employer under

			 subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986

			 shall be treated as 1 person and, in the case of a short taxable year, the rule

			 under section 448(c)(3)(B) shall apply.

			4.Modifications of

			 foreign tax credit rules applicable to large integrated oil companies which are

			 dual capacity taxpayers

			(a)In

			 generalSection 901 of the Internal Revenue Code of 1986

			 (relating to credit for taxes of foreign countries and of possessions of the

			 United States) is amended by redesignating subsection (m) as subsection (n) and

			 by inserting after subsection (l) the following new subsection:

				

					(m)Special rules

				relating to large integrated oil companies which are dual capacity

				taxpayers

						(1)General

				ruleNotwithstanding any other provision of this chapter, any

				amount paid or accrued by a dual capacity taxpayer which is a large integrated

				oil company to a foreign country or possession of the United States for any

				period shall not be considered a tax—

							(A)if, for such

				period, the foreign country or possession does not impose a generally

				applicable income tax, or

							(B)to the extent such

				amount exceeds the amount (determined in accordance with regulations)

				which—

								(i)is paid by such

				dual capacity taxpayer pursuant to the generally applicable income tax imposed

				by the country or possession, or

								(ii)would be paid if

				the generally applicable income tax imposed by the country or possession were

				applicable to such dual capacity taxpayer.

								Nothing

				in this paragraph shall be construed to imply the proper treatment of any such

				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity

				taxpayerFor purposes of this subsection, the term dual

				capacity taxpayer means, with respect to any foreign country or

				possession of the United States, a person who—

							(A)is subject to a

				levy of such country or possession, and

							(B)receives (or will

				receive) directly or indirectly a specific economic benefit (as determined in

				accordance with regulations) from such country or possession.

							(3)Generally

				applicable income taxFor purposes of this subsection—

							(A)In

				generalThe term generally applicable income tax

				means an income tax (or a series of income taxes) which is generally imposed

				under the laws of a foreign country or possession on income derived from the

				conduct of a trade or business within such country or possession.

							(B)ExceptionsSuch

				term shall not include a tax unless it has substantial application, by its

				terms and in practice, to—

								(i)persons who are

				not dual capacity taxpayers, and

								(ii)persons who are

				citizens or residents of the foreign country or possession.

								(4)Large integrated

				oil companyFor purposes of this subsection, the term large

				integrated oil company means, with respect to any taxable year, an

				integrated oil company (as defined in section 291(b)(4)) which—

							(A)had gross receipts

				in excess of $1,000,000,000 for such taxable year, and

							(B)has an average

				daily worldwide production of crude oil of at least 500,000 barrels for such

				taxable year.

							

			(b)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply to taxes

			 paid or accrued in taxable years beginning after the date of the enactment of

			 this Act.

				(2)Contrary treaty

			 obligations upheldThe amendments made by this section shall not

			 apply to the extent contrary to any treaty obligation of the United

			 States.

				

